Citation Nr: 1724851	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability, to include as secondary to the Veteran's service connected chronic right otitis media and otitis externa.

2.  Entitlement to a compensable initial rating for chronic right ear otitis media.

3.  Entitlement to a rating in excess of 10 percent for chronic right ear otitis externa.

4.  Entitlement to a compensable initial rating for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from the December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans and June 2011 and January 2012 decisions of the Appeals Management Center (AMC) in Washington, DC. 

The Veteran appeared at a January 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This matter was most recently before the Board in May 2014 and was remanded for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Right Ear Hearing Loss

Pursuant to the May 2014 Board remand, an addendum opinion was requested regarding whether or not the Veteran's right ear hearing loss was caused or aggravated by his service connected right ear chronic otitis media and otitis externa. 

In April 2016, the Veteran underwent a VA hearing loss examination.  The examiner opined that there is no evidence to conclude that the Veteran's current right ear hearing loss was caused by or the result of his military service, including noise exposure.  The examiner concluded that the Veteran's right ear hearing loss is most likely related to his post-military occupational and recreational noise exposure.  In an April 2016 VA addendum opinion, the examiner stated that the Veteran has sensorineural hearing loss and that there is no current evidence of conductive hearing loss or mixed hearing loss in either ear.  Therefore, the examiner opined that the Veteran's current hearing loss is not related to his service connected right ear chronic otitis media or otitis externa.  However, the examiner failed to discuss whether or not the Veteran's service connected right ear chronic otitis media or right ear chronic otitis externa aggravated his right ear hearing loss.  The Board finds this examination inadequate as it does not provide a rationale as to why the Veteran's right ear sensorineural hearing loss is not related to his service connected right ear chronic otitis media or otitis externa and did not provide an opinion on whether his service connected right ear disability aggravated his right ear hearing loss.

Therefore on remand, the RO must obtain another addendum opinion addressing the issue of aggravation.

Acne

The Veteran contends that he is entitled to a compensable initial rating for his acne.  The Veteran's last VA skin diseases exam was in June 2010.  The Veteran's VA treatment records indicate that the Veteran continues to use medication for his acne, although it is not clear from the record to what extent the Veteran receives treatment for his acne or its current severity.  

In June 2017, the RO requested a VA skin examination after the Veteran filed a claim for service connection for chloracne.  On remand, the RO should wait for this examination to be completed and associated with the file.  The RO should review the examination report to determine if it contains all information required for rating the service connected acne.  If not, schedule the Veteran for a new VA examination to determine the current severity of his acne.  Thereafter, the RO should readjudicate the issue of entitlement to a compensable initial rating in a supplemental statement of the case (SSOC). 

Right Ear Chronic Otitis Media and Otitis Externa

In the May 2014 Board Remand, the RO was instructed to issue a Statement of the Case (SOC) regarding these issues.  However, it appears from the record that this has not yet occurred for either issue.  In a September 2015 rating decision, the Veteran was awarded a 10 percent rating for his right ear chronic otitis externa.  However, even though this issue has been adjudicated, the Veteran was not given the opportunity to perfect his appeal to the Board.  Therefore, the Board directs that the RO issue a SOC for both issues, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, Forward a copy of the record and this Remand to the VA examiner who conducted the April 2016 VA hearing loss examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion. Additional in-person examination of the Veteran is left to the discretion of the examiner selected. 

3. After reviewing the record, the examiner is asked to address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss was caused by either the Veteran's service connected right ear chronic otitis media or right ear chronic otitis externa?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss was aggravated by either the Veteran's service connected right ear chronic otitis media or right ear chronic otitis externa?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The VA examiner should indicate that the claims file was reviewed. A complete rationale should be provided for all opinions given.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

4. The RO should wait for the requested VA skin  examination to be completed and associated with the file.  Thereafter, the RO should review the examination report to determine if it contains all information required for rating the service connected acne.  If not, schedule the Veteran for a new VA examination to determine the current severity of his acne.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related to the Veteran's acne.

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's acne vulgaris.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. For any new examinations, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

6.  Additionally, the RO must issue a SOC with regard to the issues of entitlement to a compensable initial evaluation for right ear chronic otitis media and entitlement to a rating in excess of 10 percent for right ear chronic otitis externa.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal if filed, the issue should be returned to the Board for further appellate consideration, if appropriate.

7.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

8.  Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




